UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 22, 2012 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction of Incorporation Commission File Number (I.R.S. Employer Identification No.) 2094 Jordan Avenue, Juneau, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (907) 789-4844 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a) The Annual Meeting of Stockholders (“Annual Meeting”) of Alaska Pacific Bancshares, Inc. (“Company”) was held on May 22, 2012. (b) There were a total of 654,486 shares of the Company’s common stock outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 502,455 shares of common stock were represented in person or by proxy, therefore a quorum was present. The following proposals were submitted by the Board of Directors to a vote of stockholders: Proposal 1.Election of Directors.The following individual was elected as a director for the term indicated: FOR WITHHELD BROKER NON-VOTES No. of votes No. of votes No. of votes Three year term: Scott C. Milner Based on the votes set forth above, Mr. Milner was duly elected to serve as director of the Company for a three year term expiring at the annual meeting of stockholders in 2015 and until his successor has been duly elected and qualified. The terms of Directors Craig E. Dahl, William A. Corbus, Hugh N. Grant, Doug Andrew, Maxwell S. Rule and Linda C. Thomas continued. Proposal 2.Advisory approval of the compensation of the Company’s named executive officers. This proposal received the following votes: For Against Abstain Broker Non-Vote Based on the votes set forth above, the compensation of the Company’s named executive officers was approved by stockholders. Proposal 3.Ratification of the appointment of Moss Adams LLP as the Company’s independent auditors for the year ending December 31, 2012.This proposal received the following votes: For Against Abstain Broker Non-Vote 1 0 Based on the votes set forth above, the appointment of Moss Adams LLP as the Company’s independent auditors to serve for the year ending December 31, 2012 was duly ratified by the stockholders. For additional information regarding the Annual Meeting, see the press release attached hereto as Exhibit99.1, which is incorporated herein by reference. (c)None. Item 8.01 Other Events In connection with the Annual Meeting, the Board of Directors appointed Mr. Maxwell S. Rule as Chairman of the Company’s Board of Directors and appointed Ms. Linda C. Thomas as Vice-Chairman.For additional information, see the press release attached hereto as Exhibit99.1, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is being filed herewith and this list shall constitute the exhibit index: 99.1Press Release of Alaska Pacific Bancshares, Inc. dated June 4, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: June 4, 2012 By: /s/Craig E. Dahl Craig E. Dahl President and Chief Executive Officer
